         Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  LISA R. NELSON and ANTHONY L.
  WEST JR.,

                  Plaintiffs,




   vs.                                                      Case No. 20-02087-EFM

  LIBERTY MUTUAL GROUP INC. and
  KYLE BRINTON ELECTRIC a/k/a KYLE
  BRINTON,

                  Defendants.




                                MEMORANDUM AND ORDER

         Pro se Plaintiffs Lisa Nelson and Anthony West Jr. bring a claim of negligence against

Defendants Liberty Mutual Group Inc. (“Liberty Mutual”) and Kyle Brinton Electric (“Brinton”).

Defendant Liberty Mutual has filed a Motion to Dismiss (Doc. 18). It contends that because

Kansas state law prohibits bringing a tort claim directly against a tortfeasor’s insurer, Plaintiffs’

claim against Liberty Mutual should be dismissed. For the reasons explained in more detail below,

the Court grants the motion.
          Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 2 of 7




                                 I.       Factual and Procedural Background1

          Plaintiffs hired Brinton on September 9, 2019, to complete electrical work for a house that

Plaintiffs were remodeling for resale. Plaintiffs allege that Brinton did subpar work that ultimately

resulted in the electrical wiring needing to be redone by a more competent electrician at great

expense to the Plaintiffs. Meanwhile, Brinton had cashed Plaintiffs’ checks, meaning Brinton had

been paid for incomplete and poorly done work.

          In response, Plaintiffs contacted Brinton’s insurer, Liberty Mutual2, to attempt to make a

claim for the damages allegedly caused by Brinton. Liberty Mutual requested information,

including photos of the damage sustained and other details about the claim. Plaintiffs expressed

their willingness to allow any representative from Liberty Mutual to come and investigate the

damage on behalf of the company. On October 10, 2019, two employees of Liberty Mutual

confirmed that they had received the photos Plaintiffs had taken of the damage. Plaintiffs were

told that the next step was to have a representative come to the property to assess the damage.

However, several days passed without anyone from Liberty Mutual coming to inspect the property.

          On October 14, 2019, Nelson received a phone call from team manager Carol Gordon at

Liberty Mutual stating that the claim had been denied because it was not covered under the

insured’s policy. Plaintiffs requested a letter confirming this. On October 21, 2019, Plaintiffs

were surprised when an electrician from K.L. Electric came to assess the work done on the

property, ostensibly sent by Liberty Mutual despite its prior denial of their claim. However, the


          1
              The facts are taken from Plaintiffs’ Amended Complaint and are accepted as true for the purposes of this
ruling.

          2
          The Court notes that Liberty Mutual claims it is not Brinton’s insurer, but its affiliate Ohio Security
Insurance Company is. Thus, Ohio Security would be the properly named party. However, this distinction will not
ultimately affect the Court’s ruling.



                                                           -2-
       Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 3 of 7




electrician arrived too late to properly assess the property, as the lights were not working, so he

said he would return another day when it was lighter. Plaintiffs tried and failed to find a time when

the electrician could return to assess the property; after some effort to coordinate a time, he ceased

communication with them.

       In November, Plaintiffs filed a complaint with the Kansas Insurance Department to dispute

Liberty Mutual’s handling of the claim. In December, Plaintiffs received a response from the

Department saying that Liberty Mutual was not at fault and the Department could provide no

further assistance. The Department included a letter it received from Gordon at Liberty Mutual

explaining that Plaintiffs had not cooperated with the appraiser they sent and that Brinton was

disputing its liability for the damages to the property.

       Over the next several months, Plaintiffs engaged with a senior claims resolution specialist

from Liberty Mutual multiple times, cooperating with his requests for further information about

the damages and the parties involved.          The Kansas Insurance Department reopened its

investigation. Eventually, Plaintiffs could no longer get in contact with Liberty Mutual as the

company had ceased correspondence. Additionally, allegedly due to the stress that the whole

insurance debacle had caused, Nelson developed chronic back pain and inflammation which

needed medical care.

       For these reasons, Plaintiffs filed claims against Brinton, Liberty Mutual, and the Kansas

Insurance Department. The claim against the Department has since been withdrawn. Plaintiffs

only sue Brinton for the damages to the property, but as for Liberty Mutual, they also make a claim

for the medical expenses incurred by Nelson from the back pain she has allegedly developed as a

result of this sequence of events.




                                                 -3-
        Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 4 of 7




                                               II.      Legal Standard

         Under Rule 12(b)(6), a defendant may move for dismissal of any claim for which the

plaintiff has failed to state a claim upon which relief can be granted.3 Upon such motion, the court

must decide “whether the complaint contains ‘enough facts to state a claim to relief that is plausible

on its face.’ ”4 A claim is facially plausible if the plaintiff pleads facts sufficient for the court to

reasonably infer that the defendant is liable for the alleged misconduct.5 The plausibility standard

reflects the requirement in Rule 8 that pleadings provide defendants with fair notice of the nature

of claims as well the grounds on which each claim rests.6 Under Rule 12(b)(6), the court must

accept as true all factual allegations in the complaint, but need not afford such a presumption to

legal conclusions.7 Viewing the complaint in this manner, the court must decide whether the

plaintiff’s allegations give rise to more than speculative possibilities.8 If the allegations in the

complaint are “so general that they encompass a wide swath of conduct, much of it innocent, then

the plaintiffs ‘have not nudged their claims across the line from conceivable to plausible.’ ”9


         3
              Fed. R. Civ. P. 12(b)(6).

         4
         Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         5
              Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

         6
              See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008) (citations omitted); see also Fed. R. Civ.
P. 8(a)(2).

         7
              Iqbal, 556 U.S. at 678–79.

         8
          See id. (“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” (citation omitted)).

         9
              Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 570).




                                                           -4-
        Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 5 of 7




         Pro se complaints are held to “less stringent standards than formal pleadings drafted by

lawyers.”10 A pro se litigant is entitled to a liberal construction of his pleadings.11 If a court can

reasonably read a pro se complaint in such a way that it could state a claim on which it could

prevail, it should do so despite “failure to cite proper legal authority . . . confusion of various legal

theories . . . or [Plaintiff’s] unfamiliarity with pleading requirements.”12 But it is not the proper

role of a district court to “assume the role of advocate for the pro se litigant.”13 As it relates to

motions to dismiss generally, “the court accepts the well-pleaded allegations of the complaint as

true and construes them in the light most favorable to the plaintiff.”14 “Well-pleaded” allegations

are those that are facially plausible such that “the court [can] draw the reasonable inference that

the defendant is liable for the misconduct alleged.”15

                                                   III.     Analysis

         Liberty Mutual claims that under Kansas state law, a plaintiff in a tort claim may not sue a

tortfeasor’s insurance company directly for damages incurred by the tort. The plaintiff must

instead sue the tortfeasor directly, and the tortfeasor in turn relies on his insurance company to

cover the cost of the damages if he has a policy that covers it. The Court agrees with Liberty

Mutual.


         10
              Haines v. Kerner, 404 U.S. 519, 520 (1972).

         11
           See Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (“Because Mr. Trackwell appears pro
se, we review his pleadings and other papers liberally and hold them to a less stringent standard than those drafted
by attorneys.”).
         12
              Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
         13
              Id.
         14
              Ramirez v. Dep’t of Corr., Colo., 222 F.3d 1238, 1240 (10th Cir. 2000).
         15
              Iqbal, 556 U.S. at 678.



                                                            -5-
       Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 6 of 7




       In Nungesser v. Bryant,16 the Kansas Supreme Court concluded that an insurer is not a

proper party in a negligence tort claim where the insurer’s client is a party.17 The court determined

that the underlying tort action had to be concluded, and a judgment rendered, before either party

could have a cause of action against the insurer.18 Likewise, the Kansas Supreme Court has ruled

that in negligence cases, direct action by plaintiffs against the tortfeasor’s insurer is only

permissible in cases where a statute allows such a right to plaintiffs.19 Accordingly, as Plaintiffs

cite no statute giving them the right to sue the insurer for the actions of the insured, the Court

dismisses that part of the claim.

       However, Plaintiffs make another claim against Liberty Mutual that neither the Motion to

Dismiss nor the response or reply address: Nelson alleges she now suffers from chronic back pain

due to undue stress caused by Liberty Mutual’s negligent investigation practices. Since this part

of the claim actually pertains to actions taken by Liberty Mutual, not Brinton, it is inappropriate

to use the prior reasoning used to dismiss the part of the claim that pertains to Brinton’s actions

with this issue as well. Nonetheless, this issue will also be dismissed.

       To withstand dismissal, Plaintiffs’ Complaint must allege that Liberty Mutual was

negligent. Under Kansas law, the elements of tortious negligence are the existence of a duty, a

breach of that duty, a show that damage was incurred, and demonstration that the breach of duty

caused those damages.20 However, Plaintiffs’ claim fails to meet the first element: the existence


       16
            283 Kan. 550, 153 P.3d 1277 (2007).
       17
            Id. at 1285.
       18
            Id.
       19
            White v. Goodville Mut. Cas. Co., 226 Kan. 191, 596 P.2d 1229, 1233 (1979).
       20
            Apodaca v. Willmore, 306 Kan. 103, 392 P.3d 529, 534 (2017).


                                                       -6-
        Case 2:20-cv-02087-EFM-JPO Document 30 Filed 06/25/20 Page 7 of 7




of a duty. Under Kansas law, insurers owe duties to the insured to act with due diligence to

investigate claims and avoid negligence in defending the insured.21 However, they owe no duty

to third-party claimants to avoid engaging in unfair settlement practices, nor do they owe third-

party claimants a duty to investigate a claim and offer policy limits once all the facts are

disclosed.22 In other words, while Liberty Mutual owed Brinton a duty to investigate the claim

and defend it adequately, it has no obligation to do so for Plaintiffs. As a result, Plaintiff’s

allegation that Liberty Mutual’s failure to promptly investigate caused the stress leading to

Nelson’s back pain is untenable. Since Liberty Mutual does not owe a duty to Plaintiffs, there can

be no valid negligence claim, and that part of the claim is also dismissed.

         In all, neither of the issues Plaintiffs raise in their claim against Liberty Mutual state a claim

on which relief can be granted. As a result, the claim against Liberty Mutual is dismissed.

         IT IS THEREFORE ORDERED that Defendant Liberty Mutual Group Inc.’s Motion to

Dismiss (Doc. 18) is GRANTED.

         IT IS SO ORDERED.

         Dated this 25th day of June, 2020.




                                                                ERIC F. MELGREN
                                                                UNITED STATES DISTRICT JUDGE




         21
              Spruill Motors, Inc. v. Universal Underwriters Ins. Co., 212 Kan. 681, 512 P.2d 403, 407 (1973).
         22
          Stewart v. Mitchell Transp., Inc., 197 F.Supp.2d 1310, 1316 (D. Kan. 2002) (citing Steven Plitt et al.,
Couch on Ins. § 204:31 (3d ed. 1999)).



                                                          -7-
